In re Copes, Helen Diane Hollenshead;— Plaintiff(s); applying for waiver of Multistate Professional Responsibility Exam Requirement.
It is ordered that the requirement in Section 10(B)(3) of Article XIV of the Articles of Incorporation of the Louisiana State Bar Association that an applicant for admission must successfully complete the Multistate Professional Responsibility Examination within two years prior to the date of application for admission be waived and that applicant's previous successful completion of the MPRE stand in satisfaction of this requirement.